       Case 1:20-cv-03197-PGG-SDA Document 43 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              11/19/2020
 Miguel Peral, on behalf of himself and FLSA
 Collective Plaintiffs,

                                Plaintiff,                     1:20-cv-03197 (PGG) (SDA)
                                                               ORDER
                    -against-

 Tower157, LLC et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

        The Court is aware that the mediation scheduled in this action was not held as the parties

represented that they have reached a settlement. (See ECF No. 42.) Accordingly, it is hereby

Ordered that, no later than Monday, November 30, 2020, the parties shall file a joint letter setting

forth a proposed deadline for the parties to submit their proposed settlement agreement and

related papers for the Court’s review. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199

(2d Cir. 2015).

        It is further Ordered that the parties shall discuss whether they are willing to consent to

proceed before the undersigned for all purposes, in accordance with 28 U.S.C. § 636(c), and shall

indicate as such in their joint letter. If any party has not consented, the parties shall not indicate

which of the parties has not consented but shall merely state that there has not been consent by

all parties.

SO ORDERED.
     Case 1:20-cv-03197-PGG-SDA Document 43 Filed 11/19/20 Page 2 of 2




DATED:     New York, New York
           November 19, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     2
